In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, *614Richmond County (Gigante, J.), dated December 17, 2004, which, in effect, granted the plaintiff’s motion pursuant to CPLR 4401 for judgment as a matter of law, made at the close of the evidence, and directed that judgment on the issue of liability be entered in favor of the plaintiff.
Ordered that the order is affirmed, with costs.
Contraiy to the defendants’ contention, evidence proffered at the trial clearly established as a matter of law that the defendant driver’s failure to yield the right of way after stopping at a stop sign was the sole proximate cause of the accident (see Meretskaya v Logozzo, 2 AD3d 599 [2003]; Szczotka v Adler, 291 AD2d 444 [2002]; McClelland v Seery, 261 AD2d 451, 452 [1999]; Bolta v Lohan, 242 AD2d 356 [1997]). Accordingly, the Supreme Court correctly granted the plaintiffs motion pursuant to CPLR 4401, on which it had reserved decision, for judgment as a matter of law (see CPLR 4401; Dileo v Barreca, 16 AD3d 366, 368 [2005]). Crane, J.P., Ritter, Goldstein and Lifson, JJ., concur.